Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 1 of 7 Page ID #:1
 Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 2 of 7 Page ID #:2



                                AFFIDAVIT

     I, Ryan McDuffy, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

     1.     I am a Detective with the Brea Police Department

(“BPD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”).        As a TFO with the ATF, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 3051, and I am empowered by law

to conduct investigations and make arrests for offenses against

the United States.

     2.     I am assigned to the ATF Orange County Violent Crime

Task Force (“OCVCTF”).     The OCVCTF is responsible for, among

other things, investigating violations of federal law involving

criminal street gangs, possession of firearms by prohibited

persons, possession of stolen firearms, possession of

machineguns, the illegal distribution of firearms and narcotics,

and burglaries and violent crime to include robberies.          Prior to

this assignment with the ATF, I was a BPD Police Officer and

have been so employed for approximately three years.

     3.     I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an ATF

TFO, I have conducted and participated in numerous

investigations of criminal activity, including, but not limited

to, robberies.    Since joining the OCVCTF in 2018, I have


                                    1
 Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 3 of 7 Page ID #:3



specialized in investigations of robberies, firearms violations,

drug trafficking, and gang activity.       I have participated in the

execution of numerous federal and state arrest and search

warrants during my career.

                       II. PURPOSE OF AFFIDAVIT

     4.    This affidavit is made in support of a criminal

complaint and arrest warrant for Christian Michael RINER

(“RINER”) for a violation of 18 U.S.C. § 922(g)(9) (Domestic

Violence Offender in Possession of Ammunition).

     5.    The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                  III. STATEMENT OF PROBABLE CAUSE

     6.    Based on my review of a February 13, 2021 report

prepared by BPD Officer W. Huang, as well as a discussion of the

case with Officer Huang, I have learned the following facts:

     A.    Arrest of RINER

     7.    On February 13, 2021, Officer Huang was assigned to

uniform patrol in the City of Brea.       At the time of the incident

Officer Huang was driving a marked black and white BPD police

vehicle.   At approximately 11:10 a.m., Officer Huang observed a


                                    2
 Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 4 of 7 Page ID #:4



2005 Toyota Matrix bear California license plate # 8EJS291,

parked in the second level of the public city-owned Orange

Street Parking Structure located at 235 S. Orange Avenue.           The

vehicle was backed into a parking stall with a front windshield

sun shade.    Officer Huang found this suspicious due the vehicle

being parked in a covered parking structure where no sun was

shining.    Officer Huang conducted a DMV record check of the

vehicle’s registration and discovered the vehicle was registered

to RINER.    Additionally, Officer Huang discovered RINER had an

active bench warrant out of Orange County (14HM05246).          Officer

Huang then reviewed a DMV photo of RINER.

     8.      BPD Officer Luera arrived on scene to assist with the

investigation.    Officer Huang approached the vehicle and

observed RINER sleeping inside the rear hatch back of the

vehicle, near the passenger side.       RINER had the rear passenger

seats folded down and was sleeping on top of an inflatable

mattress with an assortment of clothes, including a thick green

jacket just to the left of him.       Additionally, he had more

clothes, bags, and other personal items.        Based on these

observations, Officer Huang concluded RINER was living out of

the vehicle.

     9.      Officer Huang contacted RINER who verbally identified

himself as “Christian RINER” (Officer Huang later confirmed the

accuracy of the name given through law enforcement databases).

Officer Huang informed RINER he had an outstanding warrant

(confirmed by Brea Police Dispatch) and had RINER exit the




                                    3
 Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 5 of 7 Page ID #:5



vehicle.   Officer Huang informed RINER he was being placed under

arrest for the warrant.

     10.   The vehicle was going to be left parked and unattended

in a parking structure that has been known to have numerous

vehicle burglaries.     RINER stated he lived out of his vehicle

and had numerous personal possessions inside in plain view.

Based on this information, Officer Luera towed the vehicle per

California Vehicle Code § 22651(h)(1) for safekeeping.

     11.   Prior to towing the vehicle, RINER asked Officer Luera

to retrieve a pair of shoes, his cell phone, and his wallet.

RINER stated his cell phone was in the back of the vehicle on

top of a jacket.    RINER was unsure of where his wallet was

located inside the vehicle.      Officer Luera retrieved RINER’s

cell phone and his shoes.      RINER’s cell phone was sitting on top

of a green jacket and his shoes were sitting next to the jacket.

Officer Luera moved the green jacket on which the cell phone was

found in an attempt to locate RINER’s wallet.         Officer Luera

noticed the jacket was unusually heavy and checked its pockets

for the wallet.    In the left pocket, Officer Luera located a

homemade manufactured polymer semi-automatic pistol with no

serial number loaded with ten 9mm rounds of ammunition.           In the

right pocket Officer Luera located RINER’s wallet.          The wallet

had RINER’s California driver’s license inside.

     12.   Officer Luera and Officer Huang began conducting an

inventory of the vehicle prior to towing it.         During the

inventory of the vehicle, Officer Luera advised Officer Huang he

located an unloaded homemade AR-15 style semi-automatic rifle



                                    4
 Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 6 of 7 Page ID #:6



with no serial number inside a guitar case.         At this point,

Officer Huang placed RINER to the back of the police vehicle.

While Officer Huang was putting RINER in the rear seat of the

police vehicle, RINER made a spontaneous statement, “Am I going

to get in trouble for that stuff?” while looking towards the

found firearms.    Additionally, Officer Huang located 9 boxes of

50 rounds of 9mm ammunition in a light green reusable shopping

bag underneath the guitar case.

     13.   Following the inventory of the vehicle, the vehicle

was stored at Brea Tow located in Brea CA. BPD Officer Christner

arrived on scene and transported RINER to the BPD Jail.

     B.    Interview of RINER

     14.   At the BPD Jail, Officer Huang conducted a follow-up

interview with RINER.     Before questioning RINER, Officer Huang

read to him his Miranda rights verbatim from his department

issued Miranda card.     RINER stated he understood his rights.

     15.   As Officer Huang began asking RINER questions, he

said, “I don’t want to talk anymore.”        Officer Huang did not ask
him any further questions.

     C.    RINER’s Criminal History

     16.   Based on my review of law enforcement records

documenting RINER’s prior criminal convictions, I have learned

that RINER was convicted of the following felony and misdemeanor

offenses on or about the dates specified below:

           a.     On August 29, 2012, for possession of a

controlled substance, in violation of Health & Safety Code §

11350(a), a felony, in Ventura County Superior Court, Case No.


                                    5
 Case 8:21-mj-00110-DUTY Document 1 Filed 02/18/21 Page 7 of 7 Page ID #:7



2011044010, for which he was sentenced to 36 months’ probation;

and

            b.   On August 6, 2015, for [[[[[[[[[[[[[[[[[[[[[[[[
                                        inflict corporal injury,
[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[[
in violation of California Penal Code § 273.5(a), and battery in

violation of California Penal Code § 243(e)(1), in Los Angeles

County Superior Court, Case No. 5PY03182-01, for which he was

sentenced to 73 days in jail and 36 months’ probation.

      D.    Interstate Nexus

      17.   On February 16, 2021, I contacted ATF SA Alexander

Liwienski, who is a firearms nexus expert.        SA Liwienski

informed me that based on his knowledge, the CBC 9mm ammunition

was manufactured in Brazil.

                             IV. CONCLUSION

      18.   For the reasons described above, there is probable

cause to believe that RINER has committed a violation of Title

18, United States Code, Section 922(g)(9) (Domestic Violence

Offender in Possession of Ammunition).


Attested to by the applicant
in accordance with the
requirements of Fed. R. Crim.
P. 4.1 by telephone on this
____ day of February, 2021.
WK

  DOUGLASF.McCORMICK
HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    6
